Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) was/were considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art, hereinafter “PA” in view of Estes et al. (U.S. Patent 3,078,865), hereinafter “Estes”.
In regards to claims 1-3, 6, and 7, PA discloses a  gate valve (100) utilized in a fracking operation including: a valve body (105) having a bore (110), an outer surface, an upper end structured to couple to a bonnet (145), a valve cavity (125), a first seat pocket (140a), a second seat pocket (140b), , a first seat (135a) positioned within the first seat pocket (140a), the first seat (135a) having a first seat face, a second seat (135b) positioned within the second seat pocket (140b), the second seat (135b) having a second seat face, and a gate (115) slidably positioned within the valve cavity (125) between the first seat face of the first seat (135a) and the second seat face of the second seat (135b), the gate (115) configured to be selectively positioned into an open position for permitting flow of the fluid through the bore (110) and a closed position for preventing flow of a fluid through the bore (110).
PA does not specifically disclose that the valve body includes a first fluid port extending from the outer surface to the first seat pocket, and a second fluid port extending from the outer surface to the second seat pocket, at least one first conduit in fluid communication with the first fluid port and the first seat face and at least one second conduit in fluid communication with the second fluid port and the second seat face.
However, Estes teaches a gate valve wherein a valve body includes a first and second fluid ports (68) extending from an outer surface to first and second seat pockets wherein the first and second seat include at least one fluid conduit (66) in fluid communication with respective ports (68) and respective sealing faces.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have designed the gate valve of PA to include the fluid ports and conduits to facilitate the injecting a repair fluid into the first fluid port to repair scratches or erosion at a first gate/seat boundary between the first seat face of the first seat and a first surface of the gate as taught by Estes. See col. 5, lines 30-35, and col. 6, line 73 – col. 7, line 12.
	In regards to claims 4 and 8, Estes teaches that the repair fluid is a lubricant or sealant. It is the office’s position that it is reasonable to at least regard lubricant to be a stem pack grease, at least to the extent the term stem pack grease is defined by the claim.
Claim(s) 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over PA and Estes in view of Yancy (U.S. Patent 3,347,261).
PA, as modified, discloses all of the elements as discussed above.
Estes does disclose that the repair fluid is a lubricant or sealant. Estes does not specifically disclose the components of the lubricant. However, Yancy teaches injecting a lubricant to provide sealing in a gate valve wherein the lubricant includes Tetrafluoroethylene. See col. 3, lines 23-25.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have made the repair fluid of Estes to include Tetrafluoroethylene to provide the repair fluid with a suitable consistency as taught by Yancy (col. 3, line 57 – col. 4, line 10).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753